UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6811



DOUGLAS DIXON,

                                           Petitioner - Appellant,

          versus


RONALD ANGELONE, Director, Virginia Department
of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-99-378-AM)


Submitted:   December 22, 1999         Decided:     February 17, 2000


Before WIDENER, MURNAGHAN, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Douglas Dixon, Appellant Pro Se. Robert H. Anderson, III, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Douglas Dixon seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   See Dixon v. Angelone, No. CA-99-

378-AM (E.D. Va. May 24, 1999).*     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




    *
       Although the district court’s order is marked as “filed” on
May 20, 1999, the district court’s records show that it was entered
on the docket sheet on May 24, 1999. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2